Case: 12-14143    Date Filed: 05/20/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-14143
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:11-cr-00631-JSM-MAP-15

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

ROCKE WILLIAM DILBERT,

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (May 20, 2013)

Before CARNES, BARKETT and MARTIN, Circuit Judges.

PER CURIAM:

      Andres Oliveros, appointed counsel for Rocke Dilbert in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed
              Case: 12-14143    Date Filed: 05/20/2013   Page: 2 of 2


a brief pursuant to Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Dilbert’s conviction and sentence are

AFFIRMED.




                                         2